DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 8, filed 7/19/22, have been fully considered and are moot or not persuasive in view of the updated rejection.
With regards to the previous 112a and 112b, the rejections are withdrawn due to the amendments. 
With regards to the prior art arguments, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Based on the claim interpretation recited in the 112b rejection for claim 1, the prior art and double patenting rejections have been withdrawn. Currently all claims stand rejected based on the lack of clarity of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly, in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers of the plurality of fibers diverge”. It’s unclear what exactly this claims. It is unclear what the planes are and are in relation to each other. Also, “intersecting the longitudinal axis of the cannula” could be slices which take slices in either form a plane slices through the longitudinal direction or even orthogonal to the longitudinal direction either are “intersecting” it. For the above reasons the claim does not clearly define the metes and bounds of what is claimed and is indefinite.
While the claim language is not clear. For purposes of Examination, Examiner is interpreting “wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly, in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers of the plurality of fibers diverge” in view of the specification in particular fig. 7, to be helical spacer bending the ends of the fibers (four fibers, excluding the central fiber) to emit beams offset from each other and the central beam (dark shaded regions of the emissions in Fig. 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020045811 see 11 Figs. 1, 4A, 13-14, [0063], discloses claim 6; US 20140121653 see Fig. 1, discloses claim 1; US 20100318074 see Figs. 2-3, discloses claim 1; US 6096028 see Fig. 6, discloses claim 1; US 4754328 see Fig. 1, 3-6; US 20010055462 see [0014] which recites tapering in order to adjust the spot size.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	12 August 2022